Citation Nr: 1328290	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include anxiety/depression.  

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service 
from January 1985 to September 1986 and from November 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Milwaukee, Wisconsin.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2013.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran sustained military sexual trauma in service.  

2.  The Veteran's recurrent major depressive 
disorder/general anxiety disorder is a result of her in-
service sexual trauma and related to her period of service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, her 
recurrent major depressive disorder and generalized anxiety 
disorder were incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 
(2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

As the Board is granting the full benefit sought on appeal, 
the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004 (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability 
requires evidence of: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The Veteran maintains that her current psychiatric 
difficulties arise as a result of having been sexually 
assaulted while in service.  

At the outset, the Board concedes that the Veteran was 
sexually assaulted during her first period of service.  In 
an August 1985 treatment record, it was noted that a 
psychiatric interview was being conducted relative to the 
Veteran being a rape victim and that no further appointments 
were being set up except as needed.  

Service treatment records reveal that at the time of a July 
1986 examination, normal psychiatric findings were reported.  
On a July 1986 report of medical history, the Veteran 
checked the "no" boxes when asked if she had or had ever had 
depression or excessive worry; nervous trouble of any sort; 
or frequent trouble sleeping.  

At the time of an August 1990 quadrennial reserve 
examination, normal psychiatric findings were again 
reported.  On an April 1990 report of medical history, the 
Veteran cheeked the "yes" box when asked if she had or had 
ever had depression.  In the physician summary section of 
the report, it was indicated that the Veteran had a history 
of depression in 1988 and had been treated with Lithium.  
She stopped taking the Lithium on her own and did not seek 
any follow-up.  It was noted that there were no complaints 
at that time.  

At the time of the Veteran's April 1991 service separation 
examination, normal psychiatric findings were again 
reported.  On her April 1991 service separation report of 
medical history, the Veteran checked the "no" boxes when 
asked if she had or had ever had depression or excessive 
worry; nervous trouble of any sort; or frequent trouble 
sleeping.  

In an August 1994 treatment record, the Veteran was noted to 
be a Desert Storm Veteran that had depression.  She 
indicated that her life had not been very good since 
returning from the Gulf War and that she had had depression 
for quite a while.  It was noted that she had been treated 
for depression in the past.  It was further indicated that 
the Veteran needed to be seen by a psychiatrist.  A 
diagnosis of depressive disorder, NOS, was rendered at that 
time.  The Veteran failed to report for an October 1994 
appointment.  

In conjunction with her claim, the Veteran was afforded a VA 
examination in November 2008.  At the time of the 
examination, the Veteran reported that she was not treated 
for depression in the military but was seen on one occasion 
after reporting being raped by a fellow soldier.  The 
examiner noted the evaluation but observed that the outcome 
of the evaluation or any subsequent treatment was not 
present.  The Veteran indicated that when she reported the 
rape, the commanding officer did not believe her and gave 
her extra duty.  She stated that she worked with the man who 
had raped her for a period of time following the incident, 
which was very difficult, and continued to work with the man 
until he was transferred to another facility.  The examiner 
stated that he questioned the Veteran more about the 
incident to determine if she had symptoms of depression or 
some other disorder as a result of the incident.  The 
Veteran stated that she talked about the incident during 
counseling she received after discharge and reported that 
those issues had been resolved.  The Veteran denied that she 
often thought about the rape and indicated that she liked 
people and did not have any trouble talking about the rape 
when questioned, but did not want to talk about it unless it 
was necessary to do so.  She denied having symptoms of PTSD.  

The Veteran stated that she was discharged from the service 
early due to becoming pregnant (not as a result of the 
sexual assault) and became depressed shortly after 
discharge.  She noted not being depressed in service as she 
was too busy.  She reported being depressed for 1.5 years, 
at one point being severely enough depressed to be 
hospitalized.  The Veteran also indicated that after her 
return from Desert Storm, she became depressed.  

Following examination, the examiner rendered diagnoses of 
major depressive disorder by history, now in sustained 
remission, and adjustment disorder with depressed mood, due 
to stress of chronic medical problems.  The examiner 
indicated that when questioned about possible sequelae of 
the trauma she experienced when she was the victim of 
military sexual assault or when serving in Operation Desert 
Storm, the Veteran essentially denied all symptoms that 
might suggest PTSD, depression, or anxiety resulting from 
any of those events.  The examiner indicated that there was 
some indication in the psychological testing that the 
Veteran was attempting to present herself in as positive a 
light as possible, and, therefore, might be minimizing or 
simply not aware of the impacts on her life.  For example, 
during the testing, she indicated that she avoided men, 
which might be as a result of coping with her sexual trauma.  
The examiner stated that there was not enough evidence at 
this point to diagnose problems related to any problems she 
experienced in her military service.  The examiner indicated 
that in the absence of confirmation from the Veteran that 
the rape she experienced may have caused mental health 
issues, it would be speculation as to whether specific in-
service events caused her depression.  

VA treatment records received subsequent to the November 
2008 VA examination reveal that in October 2009, the Veteran 
was diagnosed as having PTSD with reference being made to 
the 1985 rape incident.  

The Veteran was afforded an additional VA examination in 
August 2010.  The examiner noted the in-service reported 
rape, the findings made on the service medical examinations, 
the reports of the use of Lithium in 1988, along with noting 
that the Veteran reported being depressed since 1991 and 
receiving some occasional treatment since 1992.  He also 
indicated that the Veteran had been diagnosed as having PTSD 
in the past.  The examiner stated that the Veteran reported 
that she did not have any significant interference with the 
past rape incident.  The examiner indicated that at the time 
of the examination, the Veteran failed to meet the DSM -IV 
criteria for any Axis I condition.  

At the time of her March 2013 hearing, the Veteran testified 
about the military sexual assault she experienced in service 
and also addressed the problems she had experienced since 
that time and upon her return from Operation Desert Storm.  

In a May 2013 report, a VA psychologist indicated that she 
had met the Veteran in November 2012 and had had 4 
individual therapy session thereafter.  She noted that the 
Veteran reported being sexually assaulted by another soldier 
while in Germany.  The Veteran stated that she felt the 
incident was not believed by her commanding officer and felt 
punished when moved to a different work shift and given 
extra duty.  She also described feeling fearful and 
distrustful of others in her unit.  The examiner noted that 
the Veteran reported that as a result of her experiences, 
she had longstanding difficulties with depressed mood, 
anxiety, suspiciousness, feeling unsafe when by herself, 
difficulty falling asleep at times, past suicidal ideation 
and attempt, and difficulties with trust and intimacy in 
romantic relationships.  The Veteran also reported having 
significant difficulties trusting others and feeling anxious 
in new situations, which negatively impacted her 
occupational functioning.  

The examiner rendered Axis I diagnoses of recurrent major 
depressive disorder and generalized anxiety disorder.  She 
opined that it was more likely than not that the major 
depressive and generalized anxiety disorders were 
exacerbated by, if not directly caused by, the traumatic 
events that occurred during her time in the service.  

As it relates to issues of service connection for recurrent 
major depressive and generalized anxiety disorders, the 
Board will resolve reasonable doubt on the Veteran's behalf 
and find that her recurrent major depressive and generalized 
anxiety disorders are related to the in-service military 
sexual trauma.  The record reveals evidence of an in-service 
military sexual trauma.   The Veteran has currently been 
found to have recurrent depressive and generalized anxiety 
disorders.  As to the relationship between the current 
recurrent major depressive and generalized anxiety disorders 
and the military sexual trauma, the Board finds that the 
medical opinions rendered by the VA examiners and the 
Veteran's treating VA physician are at least in equipoise.  
While the June 2008 VA examiner indicated that he could not 
definitively relate the Veteran's current psychiatric 
disorders to her in-service sexual trauma as she was not 
indicating that there was any impact, he did note that 
testing performed at that time revealed that she could be 
unaware of the impact that it was having on her.  While the 
August 2010 VA examiner indicated that the Veteran did not 
meet the diagnostic criteria for any Axis I diagnosis, 
treatment records obtained from the Veteran's treating VA 
physicians demonstrate a relationship between her current 
psychiatric disorders and the in-service sexual assault, 
with the most recent VA treating physician specifically 
finding that it was more likely than not that the Veteran's 
major depressive disorder and generalized anxiety disorder 
were exacerbated by, if not directly caused by, the 
traumatic events that occurred during her time in the 
service  The Board finds these opinions to be at least in 
equipoise as to whether the Veteran's current generalized 
anxiety and recurrent major depressive disorders are related 
to her in-service sexual assault.  In such a case, 
reasonable doubt must be resolved in favor of the Veteran.  

As the Veteran has been noted to have been the victim of a 
sexual assault in service, as she has been shown to 
currently have psychiatric diagnoses of recurrent major 
depressive disorder and generalized anxiety disorder, and as 
the required medical nexus opinions provided have been shown 
to be at least in equipoise, reasonable doubt must be 
resolved in favor of the Veteran.  As such, service 
connection for recurrent major depressive and generalized 
anxiety disorders is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent major depressive and 
generalized anxiety disorders is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


